349 S.W.3d 472 (2011)
Johnnie GATES, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94528.
Missouri Court of Appeals, Eastern District, Division Four.
September 27, 2011.
Alexandra Johnson, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before PATRICIA L. COHEN, P.J., GEORGE W. DRAPER III, J., and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
Johnnie Gates (Movant) appeals the judgment of the Curcuit Court of the City *473 of St. Louis denying his Rule 29.15 motion for post-conviction relief. Movant claims that the motion court clearly erred in denying without an evidentiary hearing his claim that his trial counsel was ineffective in failing to call a witness who would have testified that Movant requested an attorney before he made his statement to police.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).